Title: Josef Yznardy to Thomas Jefferson, 3 August 1809
From: Yznardy, Josef
To: Jefferson, Thomas


          Honorable Thomas Jefferson.  Cadiz 3 de Agosto de 1809.
          Muy Sor mio, y de todo mi Respecto; Aunque V.E. ha sesado de ser Presidente de los Estados Unidos, no lo han mis obligaciones de tener presente las distinciones de amistad que siempre usò conmigo, y menos las obligaciones en que me considero de haserlas vinculos perpetuos para que le suplique lo entìenda asi para mandarme en quanto guste.
          El dador de la presente serà el Cavallero secretario de la Orden de Cartos Tercero, primer Oficial que fue dela Secretaria de Estado de S.M.C. y aora Ministro Plenipotenciario, y Embiado Extraordinario serca del Presidente de los Estados Unidos,  queme tomo la libertad de recomendar â V. E. como â Madama su Esposa, personas ambas las mas amables, y de trato sensillo, y genuino.
          Qualesquiera atenciones que V.E. haga â estos Señores las estimarè como una prueba de la amistad que siempre le he merecido, y creo firmemente que asi lo experimentàran, mientras tengo el honor de asegurar â V.E. le deceo la mejor salud, y que Nuestro Señor guarde su vida ms as.
            Exmo Señor BLMa VE su mas obte Senor Josef Yznardy
         
          Editors’ Translation
          
            Honorable Thomas Jefferson.  Cadiz 3 August 1809.
            Dear Sir, and with all due respect; although your excellency is no longer president of the United States, bearing in mind the marks of friendship that you have always shown me, and to a lesser extent the obligations under which I consider myself to be perpetually bound, I beg you to understand that you may command me to do whatever you wish.
            The bearer of the present letter is the secretary of the Order of Cartos Tercero, an official who was first secretary of state to His Most Catholic Majesty and is now minister plenipotentiary, and sent so extraordinarily to the president of the United States,  that I take the liberty to recommend him and his wife to your excellency, both of whom are most friendly, unpretentious and genuine.
            Whatever attention your excellency gives to these noble people, I will regard as proof that I have always deserved you as a friend, and I firmly believe that they will feel befriended, while I have the honor to assure your excellency that I wish you the best of health and that Our Lord guards your life for many years.
             Excellent Sir, I kiss your hand, your most obedient servant Josef Yznardy
          
        